SUMMARY OPINION
JOHNSON, Presiding Judge.
Appellant, Lawrence C. Stadler, was tried by a jury before the Honorable B.R. Beasley in the District Court of Tulsa County, Case No. CF-94-4267. Appellant was charged with First Degree Rape. The jury returned a verdict of guilty and recommended Appellant be sentenced to seventeen (17) years imprisonment. The trial court sentenced Appellant in accordance with the jury’s recommendation. From this Judgment and Sentence, Appellant has perfected his appeal to this Court.
Appellant raises the following propositions of error in support of his appeal:
I. The evidence was insufficient to prove Rape First Degree as set forth in the information;
II. Because the alleged victim’s testimony was inconsistent, contradictory and unbelievable, the State should have been required to corroborate her testimony before the defendant could be convicted of the crime; and
III. The defendant’s demurrer should have been granted.
After thorough consideration of these propositions and the entire record before us on appeal, including the original record, transcripts, and briefs of the parties, we find merit with Appellant’s first proposition of error. The remaining two assignments of error are denied.
In his first assignment of error, Appellant contends the State failed to offer any evidence to support the first degree rape element of “unsoundness of mind.” Appellant was charged pursuant to 21 O.S.1991, § 1114(A)(2) which defines Rape in the First Degree as “rape committed upon a person incapable through mental illness or any unsoundness of mind of giving legal consent regardless of the age of the person committing the crime....”
Appellant contends that the fact the victim was unconscious at the time of the attack due to intoxication does not satisfy the element of “unsoundness of mind.” Rather, Appellant submits that if any rape occurred at all in this case, the act would amount to second degree rape.
Upon review of the rape statutes, it is clear the Legislature did not intend the term “unsoundness of mind” to cover those situations in which a victim is simply unconscious. Title 21, Section 1111(A) lists seven separate circumstances under which intercourse with *441another is classified as rape. Section 1111(A)(2) specifically covers those situations in which “the victim is incapable through mental illness or any other unsoundness of mind, whether temporary or permanent, of giving legal consent.” Section 1111(A)(5) deals directly with those instances in which the “victim is at the time unconscious of the nature of the act and this is known to the accused.” Thus, it appears the Legislature intended to make a distinction between intercourse with a victim who. is of unsound mind and a victim who is unconscious.
While intercourse under both the above circumstances amounts to rape, rape committed on a person of unsound mind is the only one specifically enumerated as first degree rape. 21 O.S.1991, § 1114(A)(2).1 The rape of an unconscious individual is classified as second degree rape. 21 O.S.1991, § 1114(B) (provides that in all other cases, rape or rape by instrumentation is second degree rape).2
Furthermore, a review of the Oklahoma Uniform Jury Instructions — Criminal (OUJI-CR) supports the above conclusion. OUJI-CR 479 lists the elements of Rape in the First Degree. This list covers those instances in which the victim is incapable of consenting to an act of intercourse due to “mental unsoundness.” OUJI-CR 481 defines “mental unsoundness” as follows:
A PERSON IS INCAPABLE OF CONSENT DUE TO MENTAL UNSOUNDNESS IF THAT PERSON IS [A MENTALLY ILL PERSON. A “MENTALLY ILL PERSON” MEANS ANY PERSON AFFLICTED WITH A SUBSTANTIAL DISORDER OF THOUGHT, MOOD, PERCEPTION, PSYCHOLOGICAL ORIENTATION OR MEMORY THAT SIGNIFICANTLY IMPAIRS JUDGMENT, BEHAVIOR, CAPACITY TO RECOGNIZE REALITY OR ABILITY TO MEET THE ORDINARY DEMANDS OF LIFE] [A MENTALLY DEFICIENT PERSON. A MENTALLY DEFICIENT PERSON MEANS A PERSON AFFLICTED WITH MENTAL DEFECTIVENESS FROM BIRTH OR FROM AN EARLY AGE TO SUCH AN EXTENT THAT HE/SHE IS INCAPABLE OF MANAGING HIMSELF/HERSELF AND HIS/HER AFFAIRS; WHO, FOR HIS/HER OWN WELFARE OR THE WELFARE OF OTHERS OF THE COMMUNITY, REQUIRES SUPERVISION, CONTROL OR CARE; AND WHO IS NOT MENTALLY ILL OR OF UNSOUND MIND TO SUCH AN EXTENT AS TO REQUIRE HIS/HER CERTIFICATION TO A FACILITY FOR THE MENTALLY ILL AS PROVIDED BY LAW.].
Clearly, the term “unsoundness of mind” is limited to those situations in which the victim is either a mentally ill person or a mentally deficient person. The term does not contemplate those situations in which a victim is unable to consent simply because of unconsciousness. On the other hand, OUJI-CR 482, which lists the elements of second degree rape, specifically addresses those instances when the victim is unconscious. Therefore, the Oklahoma Uniform Jury In*442structions — Criminal distinguish between “unsoundness of mind” and unconsciousness.
Accordingly, for the above stated reasons, we find Appellant’s conviction for first degree rape should be modified to second degree rape. See 22 O.S.1991, §§ 1066, 1067. Appellant’s seventeen (17) year sentence is modified to ten (10) years.
DECISION
Appellant’s conviction is MODIFIED to the crime of Second Degree Rape. Appellant’s sentence is MODIFIED to ten (10) years.
CHAPEL, V.P.J., and LANE and STRUBHAR, JJ., concur.
LUMPKIN, J., concurs in result.

.Title 21, Section 1114(A) provides that Rape in the First Degree includes:
1. rape committed by a person over eighteen (18) years of age upon a person under fourteen (14) years of age; or
2. rape committed upon a person incapable through mental illness or any unsoundness of mind of giving legal consent regardless of the age of the person committing the crime; or
3. rape accomplished with any person by means of force, violence, or threats of force or violence accompanied by apparent power of execution regardless of the age of the person committing the crime; or
4. rape by instrumentation resulting in bodily harm is rape by instrumentation in the first degree regardless of the age of the person committing the crime; or
5.rape by instrumentation committed upon a person under fourteen (14) years of age.


. This opinion does not intend to imply that the rape of an unconscious individual could not amount to first degree rape in certain cases. If any one of the five factors enumerated in Section 1114(A) is present, the rape of an unconscious individual would amount to first degree rape. For example, if a victim's unconscious state was the direct result of force and/or violence by the perpetrator against the victim, then the rape would amount to first degree rape. 21 O.S.1991, § 1114(A)(3). See also Simms v. State, 735 P.2d 344 (Okl.Cr.1987).